898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frances EDWARDS, Minor, by Flora EDWARDS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-3079.
United States Court of Appeals, Sixth Circuit.
March 15, 1990.

Before WELLFORD and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The plaintiff appeals summary judgment for the defendant affirming the denial of her claim for Social Security surviving child's insurance benefits on behalf of her infant daughter.  An order to show cause why the appeal should not be dismissed for lack of jurisdiction was entered on February 14, 1990.  No response has been received.


2
The district court entered summary judgment in favor of the Secretary on November 20, 1989.  Pursuant to Fed.R.App.P. 4(a)(1) the plaintiff had 60 days, i.e., until January 19, 1990, in which to file a timely notice of appeal.  The notice of appeal filed on January 22 was not within that time period.  Further, no extension of the time for appeal has been sought in the district court and the time for seeking such an extension has now expired.  See Fed.R.App.P. 4(a)(5).  A timely notice of appeal is a mandatory and jurisdictional requirement.   Baker v. Raulie, 879 F.2d 1396 (6th Cir.1989) (per curiam).  Since the notice of appeal is untimely, we lack jurisdiction in this case.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.